Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin E. Evans on 25 August 2022.
The application has been amended as follows: 

In the Claims

	In claim 1, line 11, before “securing” insert ---first---,
Line 12, change “securing” to ---at least one first securing---,
Line 14, change “at least one” to ---a first---,
Line 18, after “wherein the” insert ---at least one first---,
Line 19, after “two” insert ---first---, 
Line 21, change “at least one” to ---first---.

	In claim 2, line 2, change “securing element (36c) is” to ---two first securing elements (36c) are---,
Line 3, change “securing element (36c) subjects” to ---two first securing elements (36c) subject---
	In claim 3, line 2, change “securing element” to ---first securing elements--- and change “is” to ---are---,
Line 3, change “securing element (36c) secures” to ---first securing elements (36c) secure---.
	In claim 4, line 5, change “the guide” to ---the first guide--- and change “securing element” to ---first securing elements---.
	In claim 5, line 2, change “securing element” to ---first securing elements--- and change “is” to ---are---,
Line 3, change “accommodates” to ---accommodate---,
Line 5, change “securing element” to ---first securing elements---.
	In claim 11, line 2, delete “at least one”, change “securing element” to ---first securing elements--- and change “is” to ---are---.
	In claim 12, line 2, change “securing element” to ---first securing elements--- and change “is” to ---are---,
Line 3, change “securing element” to ---first securing elements--- and change “subjects” to ---subject---.
	In claim 13, line 5, before “wiper” insert ---the---,
Line 6, change “guide” to ---first guide--- and change “securing” to ---first securing---,
Line 7, change “element” to ---elements---.


	In claim 14, line 2, change “securing element” to ---first securing elements--- and change “is” to ---are---,
Line 3, change “is” to ---are---,
Line 4, change “accommodates” to ---accommodate---,
Line 5, change “is” to ---are---,
Line 6, change “securing element” to ---first securing elements---.
	In claim 17, line 3, change “actuating” to ---at least one actuating---,
Line 4, change “securing element” to ---first securing elements---.

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Add reference signs “18c” and “34c” to the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
27 August 2022